Citation Nr: 1646782	
Decision Date: 12/14/16    Archive Date: 12/21/16

DOCKET NO.  08-01 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for a low back disability.  

2. Entitlement to service connection for chronic epididymitis with transient hydrocele (hereinafter "a right testicle disorder").  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse




ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to December 1976.  

The matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision, issued in July 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  Jurisdiction of this case was eventually transferred to the Muskogee, Oklahoma RO.  

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in September 2011.  A transcript of that proceeding is of record.  

In November 2011 and March 2013, the above-referenced issues were remanded by the Board for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Board finds that the medical evidence of record is not sufficiently developed to adjudicate the Veteran's claims.  

The Veteran's claims were remanded in November 2011 and March 2013 for development of the medical record, to include obtaining medical opinions that addressed the nature and etiology of the claimed right testicle disorder and the Veteran's low back disability.  With regard to his right testicle disorder, the prior remand noted that the November 2011 opinion merely addressed whether or not the Veteran's claimed right testicle disorder was related to his in-service appendectomy, but failed to provide an opinion as to whether the disorder was otherwise related to the Veteran's military service.  

In October 2013, a second medical opinion indicated that his current right testicle condition was due to low testosterone levels and a possible condition of "chronic pelvic pain."  The examiner indicated that it is unlikely that he would have had low testosterone levels since the 1970's because it would have involved complaints of erectile dysfunction prior to 2008; however, the examiner does not provide an adequate reasoning why a condition of "chronic pelvic pain" could not have been present since service.  The examiner states that "even if the Veteran might have had (chronic pelvic pain), it is not likely to be related to a past appendectomy."  As explained in March 2013 remand, the evidence of record does not need to support that the Veteran's condition is due to his appendectomy, but rather was incurred in, or as a result of his active service.  Accordingly, the Board must again remand the Veteran's right testicle disorder to obtain a medical opinion as to whether the disorder was otherwise related to the Veteran's military service.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (if VA provides the Veteran with an examination in a service connection claim, the examination must be adequate).  

The Board also finds that the current opinion of record regarding the etiology of the Veteran's low back disability is inadequate.  The Board notes that the October 2013 opinion explicitly lists many records of the Veteran's treatment for low back pain since his period of active service; however, the examiner fails to note or discuss a September 2006 opinion provided by a physician at the Central Texas VA Health Care system that states that upon review of the Veteran's service medical records that the Veteran's current low back disability is at least as likely not related to his low back problems documented in his service medical records.  Accordingly, the Board finds that an addendum opinion should be obtained regarding the etiology of the Veteran's current low back disability.   




Accordingly, the case is REMANDED for the following action:

1. Return the case to the VA examiner who conducted the October 2013 VA examination (or suitable substitute) for an addendum medical opinions regarding the etiology of his current low back disability and the claimed right testicle disorder.

The claims folder must be made available to the examiner in conjunction with the examination and the examiner must note that the folder has been reviewed.  Another examination is not required; however, if the VA examiner indicates that they cannot respond to the Board's questions without examination of the Veteran, another examination should be afforded to the Veteran.

The examiner should provide the following opinions: 

a. Whether it is at least as likely as not that the Veteran has had a right testicle disorder described or otherwise identified as "chronic pelvic pain" since his period of active service, regardless of whether it is due to his 1974 appendectomy.      

If the examiner provides a negative response, the examiner is asked to address the following: the Veteran's reports of testicular pain since his in-service period of service; the April 1975 service treatment record that shows that the Veteran was treated for a knot in his leg, which was characterized as an indurated tender area in the right upper thigh; and the April 1975 treatment record, which reflects that the Veteran was treated for a mass in his upper leg/groin area, and was assessed with an impression of a possible swollen lymph node.

b. Whether it is at least as likely as not that the Veteran's current low back disability is at least as likely as not due to the symptoms of a low back disability reported during his period of active service.

If the examiner provides a negative response, the examiner is asked to discuss the following: the opinion provided in September 2006 provided by a VA physician from the Central Texas VA Health Care System; and the opinions of the VA examiners in December 2007 and December 2011 that opined that the Veteran's current condition was likely related to a pre-existing low back injury. 

The examiner must provide a detailed rationale for all opinions rendered.  If the examiner cannot provide the requested information without resort to speculation, it must be so stated with reasons why, and if an additional clinical evaluation is necessary to render the requested information, then that opportunity should be made available

2. After the above has been completed to the extent possible and any other development deemed necessary accomplished, the case should again be reviewed.  If the claim remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




